 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56962 Page 1 of 10



 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8

 9    AL OTRO LADO, et al.,                         Case No. 17-cv-02366-BAS-KSC

10
                                     Petitioners,   TEMPORARY RESTRAINING
           v.                                       ORDER
11
      PETER T. GAYNOR, Acting Secretary
12    of Homeland Security, et al.,
13                                 Respondents.
14

15         Before the Court is Plaintiffs’ Motion for a Temporary Restraining Order (“Motion”)
16   requesting that the Court prohibit Defendants from applying yet another regulation— titled
17   Asylum Eligibility and Procedural Modification, 85 Fed. Reg. 82,260 (Dec. 17, 2020)
18   (“Final Transit Rule”)—to members of the provisional class previously certified by this
19   Court. (ECF No. 658.) Defendants oppose the Motion and Plaintiffs reply. (ECF Nos.
20   667, 670.) For the reasons stated below, the Court GRANTS Plaintiffs’ Motion and
21   temporarily restrains Defendants from applying this regulation to provisional class
22   members.
23   I.    BACKGROUND
24         Plaintiffs’ underlying claims in this case concern Defendants’ purported “Turnback
25   Policy,” which included a “metering” or “waitlist” system in which asylum-seekers at the
26   southern border were instructed “to wait on the bridge [at a port of entry], in the pre-
27   inspection area, or at a shelter”—or were simply told that “they [could not] be processed
28   because the ports of entry [were] ‘full’ or ‘at capacity[.]’” (Second Am. Compl. ¶ 3, ECF

                                                -1-
                                                                                       17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56963 Page 2 of 10



 1   No. 189.) Plaintiffs allege that this policy was intended to deter individuals from seeking
 2   asylum in the United States, in violation of constitutional, statutory, and international law.
 3   (Id. ¶¶ 3, 5, 72–83.) The Court has certified the class in this underlying dispute. (ECF No.
 4   513.) The parties have also filed and briefed cross motions for summary judgment that
 5   await resolution. (ECF Nos. 535, 563.)
 6          During the pendency of this action, Defendants have promulgated new asylum
 7   eligibility regulations—including the Final Transit Rule—that have threatened the
 8   preservation of the underlying class of metered asylum-seekers. This has led to a morass
 9   of litigation ancillary to the primary case regarding the lawfulness of Defendants’ metering
10   practices. The Court summarizes this byzantine procedural history below.
11          A.      Asylum Ban
12          On July 16, 2019, Defendants promulgated a regulation entitled “Asylum Eligibility
13   and Procedural Modifications”—also known as the “Asylum Ban” or the “Interim Final
14   Rule” (“IFR”). 1 84 Fed. Reg. 33,829 (July 16, 2019), codified at 8 C.F.R. §§ 208.13(c)(4),
15   1208.13(c)(4). Among other things, the rule renders asylum seekers who enter, attempt to
16   enter, or arrive at the United States-Mexico border after July 16, 2019 ineligible for asylum
17   if they transit through at least one country, other than their country of origin, and fail to
18   apply for any available humanitarian protection in that country.
19          Plaintiffs moved for a preliminary injunction and provisional class certification to
20   partially enjoin the application of the IFR to asylum-seekers from countries other than
21   Mexico who were metered before its effective date. (ECF Nos. 293, 294.) They argued
22   that: (1) the provisional class was prevented from accessing the asylum process before the
23   effective date of the IFR only because they were subject to Defendants’ unlawful metering
24   practices; and (2) the IFR, if applied to this class, would preclude these individuals from
25   obtaining any form of humanitarian protection, since they their 30-day window to apply for
26   asylum in Mexico—a country through which they transited—had already expired.
27
     1
      Because the Final Transit Rule refers to this initial regulation as the IFR, the Court does the same in this
28   Order for the sake of clarity.

                                                         -2-
                                                                                                         17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56964 Page 3 of 10



 1          On November 19, 2019, the Court granted Plaintiffs’ Motions. (Prelim. Inj., ECF
 2   No. 330.) The Court’s order was partly based on its previous finding that Plaintiffs located
 3   on Mexican soil at the time they were metered were “arriving in” the United States for
 4   purposes of asylum under the plain language of the Immigration and Nationality Act
 5   (“INA”). (See id. at 4–5 (citing Al Otro Lado v. McAleenan, 394 F. Supp. 3d 1168, 1199–
 6   1201 (S.D. Cal. 2019)).) In its concluding paragraph, the Court issued the following order:
 7          The Court provisionally certifies a class consisting of “all non-Mexican
            asylum seekers who were unable to make a direct asylum claim at a U.S. POE
 8          before July 16, 2019 because of the U.S. Government’s metering policy, and
            who continue to seek access to the U.S. asylum process.”
 9
                                                 …
10
            Defendants are hereby ENJOINED from applying the Asylum Ban to
11          members of the aforementioned provisionally certified class and ORDERED
            to return to the pre-Asylum Ban practices for processing the asylum
12          applications of members of the certified class.

13   (Id. at 36.)
14          Defendants appealed the Preliminary Injunction to the Ninth Circuit. (ECF No. 335.)
15   After granting an administrative stay on December 20, 2019, the Ninth Circuit denied
16   Defendants’ motion to stay the Preliminary Injunction on March 5, 2020. (ECF Nos. 369,
17   418.) The court heard oral argument on July 10, 2020 on the merits of the appeal but issued
18   an order on December 2, 2020 holding the proceedings in abeyance pending issuance of
19   the mandates in two related cases. (ECF No. 636.)
20          B.      Subsequent Litigation
21          While this underlying appeal of the Preliminary Injunction has been pending, several
22   disputes related to the Preliminary Injunction or the provisionally certified class have arisen
23   between the parties.
24          First, Plaintiffs moved for a temporary restraining order similar to the instant motion
25   but concerning a different regulation, “Implementing Bilateral and Multilateral Asylum
26   Cooperative Agreements Under the Immigration and Nationality Act” (the “ACA Rule”).
27   (ECF Nos. 344, 352.) Plaintiffs claimed Defendants intended to impose the ACA Rule on
28   members of the provisional class to extinguish their underlying metering claims and bar

                                                  -3-
                                                                                            17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56965 Page 4 of 10



 1   them from accessing the asylum process. (Id.) The Court denied the motion without
 2   prejudice, finding that Plaintiffs had not established a likelihood that Defendants would
 3   apply the new regulation to class members. (ECF No. 382.) The Court also based its
 4   decision on the fact that the terms of the Preliminary Injunction, if affirmed on appeal,
 5   would require Defendants to “return to the pre-Asylum Ban practices” for asylum-seekers
 6   metered before July 16, 2019 and therefore “necessarily prohibit[ed]” the application of the
 7   more recently promulgated ACA Rule. (Id. at 5–6.) The Court stated that it assumed
 8   Defendants would act in good faith by “avoid[ing] taking steps that could complicate or
 9   preclude its compliance with a court order.” (Id. at 6.)
10         Second, on July 17, 2020, Plaintiffs filed a Motion for Clarification of the
11   Preliminary Injunction after the parties failed to resolve disputes about the scope of the
12   order and Defendants’ attendant obligations. (ECF No. 494.) The Court then issued an
13   order on October 30, 2020 (the “Clarification Order”) clarifying that the Preliminary
14   Injunction: (1) applied to individuals denied asylum before the order issued and during the
15   administrative stay; (2) bound the Executive Office of Immigration Review to the terms of
16   the order; and (3) required Defendants to take affirmative steps to reopen or reconsider past
17   asylum denials for class members, make reasonable efforts to identify class members and
18   inform them of their class membership, and share identifying information with Plaintiffs.
19   (ECF No. 605.)
20         Defendants appealed the Clarification Order and moved to stay the order in this
21   Court. (ECF Nos. 636, 637.) The briefing on the motion to stay is ongoing. (ECF No.
22   641.) On December 18, 2020, the Ninth Circuit granted in part and denied in part
23   Defendants’ request for an administrative stay. (ECF No. 652.) The stay applies to the
24   Clarification Order’s requirement that Defendants take affirmative steps to find and reopen
25   or reconsider the asylum denials of provisional class members that became final before the
26   Preliminary Injunction was entered or during the period of the administrative stay, but was
27   denied in all other respects. (Id.)
28

                                                 -4-
                                                                                          17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56966 Page 5 of 10



 1         Lastly, Plaintiffs have filed another Motion to Enforce the Preliminary Injunction on
 2   December 15, 2020, citing continued conflicts over the implementation measures required
 3   by the Clarification Order. (See ECF Nos. 644, 657, 665.)
 4         C.     New Regulation
 5         The regulation that is the subject of the instant Motion, referred to by Defendants as
 6   the “Final Transit Rule,” purports to “respond[] to comments received on the [IFR],”
 7   “make[] minor changes to regulations implemented or affected by the IFR for clarity and
 8   correction of typographical errors,” and “adopt[] ‘as final’ certain of the IFR’s amendments
 9   to the Code of Federal Regulations.” (Defs.’ Opp’n to Pls.’ Mot. (“Opp’n”) at 6 (citing
10   Asylum Eligibility and Procedural Modification, 85 Fed. Reg. 82,260, 82,289 (Dec. 17,
11   2020)).)
12         Relevant here is the Final Transit Rule’s response to a comment that the IFR conflicts
13   with the language of the INA establishing that “[a]ny alien who . . . arrives in the United
14   States (whether or not at a designated port of arrival . . . ) . . . may apply for asylum.” 8
15   U.S.C. § 1158(a)(1). In response, the rule clarifies that the IFR
16         applies to all aliens who enter, attempt to enter, or arrive in the United States
17
           across the southern land border on or after July 16, 2019. These three terms .
           . . require physical presence in the United States, and, as a result, any aliens
18         who did not physically enter the United States before July 16, 2019, are
19         subject to this rule. This includes, for example, aliens who may have
           approached the U.S. border but were subject to metering by DHS at a land
20         border port of entry and did not physically cross the border into the United
21         States before July 16, 2019.

22   (85 Fed. Reg. at 82,268 (emphasis added).) In a footnote immediately following this
23   paragraph, the rule further explains:
24         The Departments note that this result is different from the district court’s
25         reasoning in granting a preliminary injunction in Al Otro Lado, Inc. v.
           McAleenan, 423 F. Supp. 3d 848, 875–76 (S.D. Cal. 2019), which included
26         aliens who approached a U.S. port of entry but were not immediately
27         permitted to cross the border as within the class of aliens who had “attempted
           to enter or arrived in” the United States. See Al Otro Lado v. McAleenan, 394
28         F. Supp. 3d 1168, 1199–1205 (S.D. Cal. 2019). The district court’s
                                                 -5-
                                                                                           17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56967 Page 6 of 10



 1          interpretation is contrary to the Departments’ intent, as explained below. The
            Departments also note that, even if aliens subject to metering prior to July 16,
 2          2019, were exempt from this rule, they would nevertheless become subject to
 3          the rule upon any subsequent entry into the United States.

 4   (Id. n.22.) The Final Transit Rule then explains that agencies intend the terms “entry,”
 5   “attempted entry,” and “arrival” to require physical presence in the United States, excluding
 6   asylum-seekers whom CBP “encounter[s] at the physical border line of the United States
 7   and Mexico, who have not crossed the border line at the time of that encounter[.]” Id. at
 8   82,269. The rule takes effect on January 19, 2021.
 9   II.    LEGAL STANDARD 2
10          The purpose of a temporary restraining order is to “preserv[e] the status quo and
11   prevent[] irreparable harm just so long as is necessary to hold a hearing, and no longer.”
12   Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S.
13   423, 439 (1974) (footnote omitted). If the nonmovant has received notice of a motion for
14   a temporary restraining order, the standard for issuing such order is the same as that for
15   issuing a preliminary injunction. See Brown Jordan Int’l, Inc. v. Mind’s Eye Interiors, Inc.,
16   236 F. Supp. 2d 1152, 1154 (D. Haw. 2002); Lockheed Missile & Space Co., Inc. v. Hughes
17   Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). Here, Defendants have received
18   notice of the Motion and have had the opportunity to be heard in opposition. Therefore,
19   the preliminary injunction standard applies.
20          To obtain preliminary injunctive relief, a movant must “meet one of two variants of
21   the same standard.” All for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017).
22   Under the first standard, the movant must show “that he is likely to succeed on the merits,
23

24   2
       The parties dispute whether this Court must issue another injunction to enjoin the Final Transit Rule or
     whether prohibiting the application of this rule requires only that the Court enforce its initial Preliminary
25
     Injunction. Defendants claim that the Final Transit Rule is a “new agency action” requiring a new
26   injunction. (Opp’n at 12–13.) Plaintiffs argue nothing prevents the Court from modifying or enforcing
     its earlier Preliminary Injunction against the Final Transit Rule. (Mot. at 7–12; Reply at 3.) The parties
27   provide little by way of citation to supporting authorities for their arguments. In any event, solely for
     purposes of this Order, the Court assumes without deciding that separate injunctive relief is required to
28   provide a remedy in this instance, and therefore applies the preliminary injunction standard to its analysis.

                                                         -6-
                                                                                                         17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56968 Page 7 of 10



 1   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
 2   balance of equities tips in his favor, and that an injunction is in the public interest.” Id.
 3   (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). Under the
 4   second standard, the movant must show “that there are serious questions going to the
 5   merits—a lesser showing than likelihood of success on the merits,” that the “balance of
 6   hardships tips sharply in the Plaintiff’s favor,” and that “the other two Winter factors are
 7   satisfied.”   Id. (quotation omitted).   “Serious questions are substantial, difficult and
 8   doubtful, as to make them a fair ground for litigation and thus for more deliberative
 9   investigation.” Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988)
10   (quotations and citation omitted). The balance of equities and public interest factors merge
11   “[w]hen the government is a party.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092
12   (9th Cir. 2014) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).
13   III.   ANALYSIS
14          The Court finds that Plaintiffs have sufficiently shown that serious questions exist as
15   to the merits of this challenge, that class members are likely to suffer irreparable harm in
16   the absence of the requested relief, and that the balance of equities and public interest tip
17   strongly in their favor.
18          First, Defendants allege that it is lawful under the Executive’s rulemaking authority
19   to proceed with the issuance of a final rule despite the existence of the Preliminary
20   Injunction on the same topic.       (Opp’n at 11–12.)     However, this is an incomplete
21   characterization of the facts of this case. The Court previously interpreted the asylum
22   provisions of a statute, the INA, to apply to asylum-seekers metered at ports of entry, thus
23   concluding that these individuals could have requested asylum but for Defendants’
24   metering practices. Defendants now claim that their rulemaking authority can be used to
25   craft definitions in a regulation that run contrary to the Court’s interpretation of the same
26   language in the enabling statute, all for the explicit purpose of circumventing the Court’s
27   Preliminary Injunction.     It is at least questionable, if not altogether doubtful, that
28   Defendants can redefine statutory terms in a regulation in direct contradiction to the Court’s

                                                  -7-
                                                                                           17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56969 Page 8 of 10



 1   plain language interpretation, especially when their intention in doing so is to evade the
 2   import of the Court’s previous rulings. 3 See California Cosmetology Coal. v. Riley, 871
 3   F. Supp. 1263, 1270 (C.D. Cal. 1994) (citing Koshland v. Helvering, 298 U.S. 441, 447
 4   (1936)) (“A regulation may not serve to amend a statute or to add to the statute something
 5   which is not there.” ), aff’d, 110 F.3d 1454 (9th Cir. 1997); see also Brown v. Gardner, 513
 6   U.S. 115, 122 (1994) (“[T]he fact . . . that [a regulation] flies against the plain language of
 7   the statutory text exempts courts from any obligation to defer to it.”). The Final Transit
 8   Rule’s lengthy interpretive arguments to the contrary cannot preemptively resolve these
 9   serious questions arising from this rather blatant evasive maneuvering around the Court’s
10   interpretation of the INA.
11          This action is especially legally dubious because the Court’s interpretation has not
12   been overturned or otherwise invalidated on appeal, which is still pending resolution.
13   Indeed, the Ninth Circuit expressed in its order denying Defendants’ motion for stay that
14   this Court’s “linguistic and contextual analysis has considerable force” and affirmed that
15   pursuant to this statutory interpretation, “a class member’s first arrival triggered a statutory
16   right to apply for asylum and have that application considered . . . . As the [IFR] was not in
17   place at the time each class member’s right to apply for asylum attached, it makes sense
18   that it would not apply.” Al Otro Lado, Inc. v. Wolf, 952 F.3d 999, 1013–14 (9th Cir. 2020).
19   This Court sees no reason why this rationale would not apply equally to the Final Transit
20   Rule, which will take effect 18 months after the IFR.
21          The remaining prongs of the preliminary injunctive standard are easily met,
22   considering the similarities between the Final Transit Rule and the IFR. It is clear that
23   irreparable injury would occur if this relief were not issued. Defendants are unambiguous,
24   both in the regulatory language of the Final Transit Rule and in their briefings, that one
25
     3
26     Further, as aforementioned, the Court previously denied Plaintiffs’ request for a temporary restraining
     order regarding the ACA Rule on the basis that Defendants would comply in good faith with the
27   instructions in the Preliminary Injunction, which implicitly barred the ACA Rule’s implementation as to
     the class. It follows that the Final Transit Rule—which simply modifies the previously enjoined IFR—
28   would be subject to the same prohibition.

                                                       -8-
                                                                                                     17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56970 Page 9 of 10



 1   purpose of the rule is to ensure that the asylum eligibility limitation applies to the asylum-
 2   seekers metered at the border who form the specific provisional class certified in this case.
 3   It is thus beyond doubt that Defendants seek to enforce the regulation against the class, and
 4   that without injunctive relief, Plaintiffs will be permanently barred from seeking asylum in
 5   the United States and could face physical danger if forced to return to their countries of
 6   origin. Lastly, given that the Final Transit Rule is an extension of the IFR previously
 7   enjoined, the Court finds that the balance of equities and public interest analysis stated in
 8   its Preliminary Injunction applies here with the same force. (See Prelim. Inj. at 34–35.)
 9   These factors favor Plaintiffs because Defendants’ metering practices were the root cause
10   of their inability to access the asylum process prior to the promulgation of the IFR. This
11   remains true for any regulation that seeks to limit asylum eligibility, including the Final
12   Transit Rule.
13          Lastly, Defendants raise several challenges to this Court’s jurisdiction to hear this
14   Motion under various jurisdiction-stripping provisions of the INA and under the All Writs
15   Act. (See Opp’n at 9–11.) It is well-settled that a court may issue the orders necessary to
16   determine its own jurisdiction. See United States v. United Mine Workers of Am., 330 U.S.
17   258, 290 (1947) (“[T]he District Court unquestionably had the power to issue a restraining
18   order for the purpose of preserving existing conditions pending a decision upon its own
19   jurisdiction.”); see also Derminer v. Kramer, 386 F. Supp. 2d 905, 906 (E.D. Mich. 2005)
20   (“A court always has jurisdiction to determine its jurisdiction.”). 4
21   4
      The Court also notes that the way in which the Rule was authorized also raises questions as to its validity.
22   The Rule states:
23          The Acting Secretary of Homeland Security, Chad F. Wolf, having reviewed and approved
            this document, is delegating the authority to electronically sign this document to Chad R.
24          Mizelle, who is the Senior Official Performing the Duties of the General Counsel for DHS,
25          for purposes of publication in the Federal Register.

26   85 Fed. Reg. at 82,289. Recently, the Northern District of California issued a preliminary injunction
     regarding other regulations signed in a similar manner, finding that the plaintiffs had shown a likelihood
27   that DHS lacked authority through Wolf for the proposed rulemaking because he was not nominated by
     the President and confirmed by the Senate. Pangea Legal Servs. v. U.S. Dep’t of Homeland Sec., No. 20-
28   CV-09253-JD, 2021 WL 75756, at *3 (N.D. Cal. Jan. 8, 2021). Several other courts have also invalidated

                                                         -9-
                                                                                                         17cv2366
Case 3:17-cv-02366-BAS-KSC Document 671 Filed 01/18/21 PageID.56971 Page 10 of 10



 1          Because of complex issues raised in this Motion, the Court finds that it is necessary
 2   to enjoin the application of the Final Transit Rule to the provisional class pending the
 3   Court’s determination regarding the merits.
 4   IV.    CONCLUSION
 5          Accordingly, the Court GRANTS Plaintiffs’ Motion for a TRO (ECF No. 658).
 6   Defendants are TEMPORARILY ENJOINED from applying 85 Fed. Reg. 82,260 (Dec.
 7   17, 2020) to all non-Mexican asylum seekers who were unable to make a direct asylum
 8   claim at a U.S. Port of Entry (“POE”) before July 16, 2019 because of the U.S.
 9   government’s metering policy, and who continue to seek access to the U.S. asylum process.
10   This Order extends to Defendants and any other federal officials and personnel involved in
11   the asylum and/or removal process.
12          IT IS FURTHER ORDERED that a telephonic oral argument on the issues raised
13   in the Motion is set for February 3, 2021 at 1:30 p.m. This temporary restraining order
14   shall remain in effect until this date.
15          Information for calling into the teleconference is listed below. The parties and the
16   public may access the hearing by calling the Court’s teleconference number before 1:30
17   p.m. When prompted, enter the access code followed by the pound sign (#).
18                              Teleconference number: (888) 557-8511
19                                         Access code: 6968297
20   Any members of the public that join the teleconference must mute their lines after joining.
21          IT IS SO ORDERED.
22

23   DATED: January 18, 2021
24
     Wolf’s action on the basis that he was not a duly authorized Acting Secretary. See Batalla Vidal v. Wolf,
25
     No. 16-CV-4756 (NGG) (VMS), ––– F. Supp. 3d ––––, ––––, 2020 WL 6695076, at *9 (E.D.N.Y. Nov.
26   14, 2020); Nw. Immigrant Rights Project v. United States Citizenship & Immigration Servs., No. CV 19-
     3283 (RDM), ––– F. Supp. 3d ––––, ––––, 2020 WL 5995206, at *24 (D.D.C. Oct. 8, 2020); Immigrant
27   Legal Res. Ctr. v. Wolf, No. 20-CV-05883-JSW, ––– F. Supp. 3d ––––, ––––, 2020 WL 5798269, at *7
     (N.D. Cal. Sept. 29, 2020); Casa de Maryland, Inc. v. Chad F. Wolf, Case No. 8:20-cv-02118-PX, –––
28   F.Supp.3d ––––, ––––, 2020 WL 5500165, at *23 (D. Md. Sept. 11, 2020).

                                                      - 10 -
                                                                                                     17cv2366
